Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/21/2021.
Applicant's election with traverse of group II, claims 11-20 in the reply filed on 4/21/2021 is acknowledged.  The traversal is on the ground(s) that any apparatus can be practice a generic process but a smoking apparatus is specific apparatus; also group I is much closer to subclass F1/02 and therefore also much closer to the subclass F1/30 for the apparatus claims.  This is not found persuasive because although the claimed is toward a smoking apparatus, the smoking apparatus can be used for a different processes such as a process of storing liquid; furthermore even if the groups belong to subclasses that are close together there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search..
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (EP3482643) in view of Norman (U.S Patent No. 4096868).

Adler discloses treating the inner surface of water pipes and smoke path with a dirt and water repellent coating [0008].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the dirt and water repellent coating on the inner surface of the chamber and smoke path can reduce adhesion of a smoke particle.
Although Adler does not expressly discloses the stem protruding through a wall of the chamber, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have a design wherein the stem protruding through a wall of the chamber and into a portion of the chamber that would contain the cooling liquid as taught by Norman (see fig. 1)
Regarding claim 12, since Adler discloses the desired to reduce adhesion on the inside surface for ease of cleaning [0021], it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the inner surface of the metallic chamber is polished to reduce surface abrasions.  
Regarding claim 13, Adler discloses an anti-stick coating applied to the inner surface of the metallic chamber [0008] and [0011].  
Regarding claim 14, Adler discloses an anti-stick coating applied to the inner surface of the metallic chamber, said anti-stick coating comprising at least one or more of a ceramic-based anti-stick coating, an enamel-based anti-stick coating and/or a polytetrafluoroethylene -based anti-stick coating [0011] and [0023].  
Regarding claim 15, since Adler discloses treating the inner surface of water pipes and smoke path with a dirt and water repellent coating [0008], it would have been obvious to one of ordinary skill in the art that an anti-stick coating is applied to the inner surface of the metallic pressure reduction path.  

Regarding claim 17, Adler discloses the inner surface of the metallic stem is treated to reduce adhesion of a smoke particle [0011] and [0023].  
Regarding claim 18, since Adler discloses the desired to reduce adhesion on the inside surface for ease of cleaning [0021]; it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the inner surface of the metallic stem is polished to reduce adhesion of a smoke particle.  
Regarding claim 19, Adler discloses an anti-stick coating applied to the inner surface of the metallic stem [0011] and [0023].  
Regarding claim 20, Adler discloses an anti-stick coating applied to the inner surface of the metallic stem said anti-stick coating comprising one or Page 4 of 8DOCKET NO.: 19777-0003PATENT Application No.: 16/160,109 Office Action Dated: April 2, 2021 more of a ceramic-based anti-stick coating, an enamel-based anti-stick coating and/or a polytetrafluoroethylene-based anti-stick coating [0011] and [0023].
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU H NGUYEN/Examiner, Art Unit 1747